Citation Nr: 9900592	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-03 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1955 to December 
1979.  This matter comes to the Board of Veterans Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) San Diego Regional Office (RO), which 
denied a compensable evaluation for bilateral hearing loss, 
granted a 10 percent evaluation for tinnitus, and denied 
service connection for asbestosis.  

By November 1997 rating decision, the RO granted service 
connection for asbestosis.  That decision constituted a full 
award of that benefit sought on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (overruling 
West v. Brown, 7 Vet. App. 329 (1995) and ruling that a 
notice of disagreement applies only to the element of the 
claim being decided, such as service-connectedness).  See 
also Holland v. Gober, 124 F.3d 226 (Fed. Cir. 1997), revd 
sub nom. Holland v. Brown, 9 Vet. App. 324 (1996).  Thus, the 
Board no longer has jurisdiction over that claim and the 
issues now on appeal are as listed on the title page above.  

In addition, when the appellant filed his January 1996 
substantive appeal he asked for a hearing, although it was 
unclear if he wanted a hearing before a local RO hearing 
officer or a traveling Member of the Board.  In a June 1998 
letter, mailed to his last known address, the RO asked him to 
clarify whether he wanted a hearing before the Board.  The RO 
did not receive a reply.  The RO informed the appellant in a 
September 1998 letter that it interpreted his failure to 
respond to mean that he did not want a hearing before the 
Board.  Again, the claims file shows no reply received from 
the appellant.  


REMAND

The appellant contends that his bilateral hearing loss and 
tinnitus are more severe than acknowledged by the RO.  He 
asserts that the disability evaluations assigned to each 
disability are inadequate to compensate him for the severity 
of the disabilities.  

The claims are well grounded within the meaning of 38 
U.S.C.A. § 5107(a); that is, they are not inherently 
implausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (contention of an increase in disability severity 
renders claim well grounded). VA has a resulting statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The most recent VA audiometric examination conducted to 
evaluate the nature and severity of the appellants 
disability was in August 1994.  The Board is not required, 
pursuant to its duty to assist, to remand solely because of 
the passage of time since the preparation of an otherwise 
adequate examination report.  An exception exists to this 
general rule as the appellant herein asserts that the 
disabilities in question have undergone increased disability 
since the time of the prior examination.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) ( VA required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Beyond the age of the examination 
report, the measurements of average pure tone thresholds 
appear inaccurate in comparison to the pure tone thresholds 
for each level of hearing.  In addition, while the appellant 
canceled a hearing at the RO, scheduled in May 1996, it is 
not apparent that another hearing has been scheduled in 
accord with his right to a hearing pursuant to 38 C.F.R. 
§ 20.700.  

To ensure VA has met its duty to assist and full compliance 
with due process requirements, this case is REMANDED for the 
following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for a 
bilateral hearing loss or tinnitus since 
August 1994, and the dates of such 
treatment.  After securing any necessary 
releases, the RO should obtain complete 
clinical records of such treatment and 
associate them with the claims folder.  

2.  The appellant should be scheduled for 
a personal hearing at the RO, as 
requested, and he should be provided a 
reasonable notice of the time and place 
of such hearing so that he can make 
suitable arrangements to appear for same. 

3.  The RO should schedule the appellant 
for a VA audiometric examination to 
determine the nature and severity of his 
bilateral hearing loss and tinnitus.  All 
necessary tests should be conducted, 
including audiometric testing showing the 
results of pure tone audiometry for 
1,000, 2,000, 3,000, and 4,000 Hertz, the 
average pure tone loss for each ear based 
on these measurements, and the results of 
controlled speech discrimination tests 
for each ear.  The report of examination 
should contain an account of all 
manifestations of the disabilities found 
to be present.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.


After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board.  



		
	J. F. Gough
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1997).  
- 2 -
